Citation Nr: 9926688	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a nervous 
disorder, other than post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1979 to February 
1980.  The narrative reason for his separation was 
unsuitability, personality disorder.

By rating action in July 1984, service connection for a 
nervous disorder (characterized as mixed personality disorder 
with borderline and narcissistic features) was denied by the 
RO.  The veteran did not timely perfect an appeal from this 
decision.  

By subsequent rating action in February 1986 and August 1987, 
the RO found that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
nervous disorder.  The veteran was notified of these 
decision; he did not timely appeal the former and did not 
perfect an appeal of the latter.  

By rating action in March 1989, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a nervous disorder.  (Records at 
that time continued to reflect a diagnosis of personality 
disorder.)  The veteran was notified of this decision and did 
not appeal.  

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating action which 
denied service connection for a nervous disorder to include 
PTSD.  A personal hearing was conducted at the RO in May 
1997.  A personal hearing was conducted by the undersigned 
sitting in Washington, D.C., in June 1999.  

The Board notes that although the claim of service connection 
for a psychiatric disorder, to include PTSD, was adjudicated 
by the RO in December 1996 as a single issue on the merits, 
service connection for a nervous disorder was previously 
denied by the RO on several occasions.  A claim which has 
been previously denied and is final can only be reopened upon 
submission of new and material evidence.  The veteran was not 
prejudiced by the RO's action in that he was afforded de novo 
review.  However, the Board is required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the Board has modified the issue to reflect the 
appropriate adjudicatory consideration of the veteran's 
claim, as set forth on the first page of this decision.  


FINDINGS OF FACT

1.  Service connection for a nervous disorder, then 
identified as a personality disorder, was last finally denied 
by an unappealed rating decision by the RO in March 1989.  

2.  The new evidence received since the March 1989 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a nervous disorder. 

3.  The veteran's reopened claim for service connection for a 
nervous disorder is not plausible.

4.  No competent evidence has been submitted to establish 
that the veteran has PTSD.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a nervous disorder, other 
than PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).  

2. The veteran has not submitted a well-grounded claim of 
service connection for a nervous disorder.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology 
postservice.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be granted for a disease 
diagnosed after service discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998). 

Congenital or developmental defects, and personality 
disorders, are not diseases or injuries within the meaning of 
applicable law and regulations for VA compensation purposes.  
38 C.F.R. § 3.303(c) (1998). 


Psychiatric Disorder Other than PTSD
Reopened Claim

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1998).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled by the Federal Circuit in the Hodge case cited 
above.  

As noted above, service connection for a psychiatric 
disorder, other than PTSD, was last denied by the RO in March 
1989.  In order to reopen a claim which has been previously 
finally denied, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  The evidence of 
record at the time of the last final rating decision in March 
1989 included the veteran's service medical records, a 1984 
VA Hospital Summary report, a May 1984 VA psychiatric 
examination report, a February 1984 private hospital report, 
a 1987 VA Hospital Summary report, and a 1989 VA Hospital 
Summary report.  

The service medical records indicated that the veteran had no 
psychiatric disorder noted at the time of entry on active 
duty.  He was seen at the emergency room of Walter Reed Army 
Hospital while home on leave and was referred to the 
psychiatric clinic at his duty station when he returned from 
leave.  When seen on January 9, 1980, the veteran reported 
that he had severe family problems for several months.  He 
reported that his parents had separated and that his father 
had medical and emotional illnesses.  The veteran reported 
that he was trying to help his father but that his efforts 
were limited because he was only able to get home on weekends 
and with leave.  The examiner indicated that the veteran's 
situation had resulted in his failing to adapt to military 
life and to cope with the tasks assigned him by his unit.  
The examiner opined that it was unlikely that discipline, 
psychiatric treatment, or punishment would result in any 
positive change in the veteran's performance.  

On psychiatric examination, the veteran's appearance was 
appropriate and his behavior was normal.  He was fully alert, 
and his stream of conversation was coherent, logical, and 
circumstantial.  The veteran was tearful and his mood was 
depressed and anxious.  Content of thought was normal and 
clear, and his memory was good.  The veteran's level of 
intelligence was normal.  The impression was that he had a 
character/behavior disorder.  The examiner indicated that the 
veteran was psychiatrically cleared for any administrative 
action, including but not limited to administrative 
separation.  

On a Report of Medical History in January 1980, the veteran 
answered in the affirmative to having depression or excessive 
worry and nervous trouble.  The examiner indicated that the 
veteran had personal problems with depression and 
nervousness.  On examination at that time, the veteran's 
psychiatric status was normal.  

In an addendum to the January 9, 1980 psychiatric evaluation 
report, dated January 25, 1980, the examiner indicated that 
the description of the veteran's behavior fit the criteria 
for personality disorder as defined by Army regulation and 
DSM-II.  

On his original application for VA compensation in March 
1984, the veteran indicated that he had been treated for a 
nervous disorder during service, by a private physician in 
1981, and at a local private hospital in 1984.  An 
authorization for release of records was completed by the 
veteran and, in June 1984, a letter was sent to the private 
physician (Dr. Adul) requesting copies of all medical records 
for treatment in 1980 or 1981.  No response or records were 
ever received from the private physician. 

A VA Summary report showed the veteran was hospitalized for 
mixed substance abuse from March to April 1984.  At that 
time, the veteran indicated that he had been using marijuana, 
cocaine, amphetamines, barbiturates, and PCP for three years.  
It was noted that he complained of anxiety; he was prescribed 
medication therefor.  No psychiatric diagnosis was rendered.  
Urinalyses during his hospital stay revealed continued use of 
illegal drugs, and the veteran was given an irregular 
discharge for failing to comply with hospital policy.  

On VA psychiatric examination in May 1984, the veteran was 
alert and sober, and was not in acute distress.  He was well 
oriented, and gave a work history in a fairly chronological 
order.  His memory was not impaired and he responded to all 
questions, though the examiner noted that his answers were 
evasive.  His eyes were red and injected, and he appeared ill 
at ease.  Verbalizations were logical, coherent, and relevant 
with some delay in answering.  His affect was appropriate to 
thought content, and he was in contact with reality.  His 
judgment was not impaired and he was considered competent to 
manage VA funds.  During that examination he reported that he 
had been trained for combat and that he was panicky and 
terrified in service as a result.  The examiner indicated 
that the veteran had a history of alcohol and polydrug abuse, 
unstable personal relationships, identity disturbance, 
dysphoric mood (anxiety and depression), loneliness, frequent 
job changes and feelings of boredom.  The diagnoses included 
mixed substance abuse, alcohol abuse, and mixed personality 
disorder with borderline and narcissistic features.  

Based on this evidence, the RO, in July 1984, denied service 
connection for a nervous disorder on the grounds that a 
psychiatric disorder was not shown in service, that the 
veteran's personality disorder, mixed personality disorder 
with borderline and narcissistic features was constitutional 
or development in nature, and that his mixed substance 
dependence was due to his own willful misconduct.  

Records from Prince George's General Hospital were received 
in January 1986, and showed treatment for intravenous drug 
abuse and anxiety in February 1984.  The veteran was referred 
for private psychiatric treatment and drug counseling.

Based on this evidence, the RO, in February 1986, found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a nervous disorder.  

VA records associated with the claims file in July 1987 
showed that the veteran was hospitalized for polysubstance 
abuse and alcohol abuse in January and February 1987.  The 
diagnosis at that time was polysubstance and alcohol abuse.  

Based on this evidence, the RO, in August 1987, found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a nervous disorder.  

A VA Hospital Summary report in February 1989 showed the 
veteran was admitted to the detoxification unit in January 
1989.  Psychological testing at that time indicated mixed 
personality disorder and the psychiatric services recommended 
that the veteran be started on Haloperidol.  The final 
diagnoses included chronic alcohol dependence, polysubstance 
dependence, and mixed personality disorder.  

Based on this evidence, the RO, in March 1989, found that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a nervous disorder.  The 
veteran was fully apprised of this decision and given his 
appellate rights.  No notice of disagreement was filed.  In 
July 1996 the veteran filed an attempt to reopen his claim of 
service connection for "traumatic stress acute mania."  

The evidence added to the record since the March 1989 rating 
decision includes a November 1995 private psychiatric report; 
a September 1996 VA psychiatric report; other VA records 
compiled during the early 1990's; a copy of a service 
personnel record; copies of medical records from the Social 
Security Administration for the period 1991 to 1995; 
testimony presented by the veteran at a hearing at the RO in 
May 1997, and before the undersigned Board member sitting in 
Washington, D.C., in June 1999; statements from the veteran; 
and a lay statement from the veteran's mother.  

The additional private and VA medical records as well as 
those received from the Social Security Administration showed 
continued treatment for psychiatric problems characterized as 
personality disorder and polysubstance abuse, as well as 
attention deficit disorder.  VA records in 1991 reflect an 
impression of depression.  Social Security records also 
reflect diagnosis of bipolar disorder.  A VA record in June 
1994 shows treatment for anxiety, noting that the veteran had 
a long history of psychiatric treatment, including the use of 
Ritalin and Librium in childhood.  An impression of 
dysthymia, rule out major depression, was made.  

On VA examination in 1996 the veteran described a number of 
incidents that had occurred in service which caused him to 
develop severe anxiety, flashbacks, agitation, and paranoia.  
He reported the use of Ritalin as a child, and conceded abuse 
of amphetamines in the 1980s.  The examiner noted that the 
veteran had developed anxiety due to use of stimulants all 
his life.  The diagnoses were substance induced anxiety; 
substance abuse, in partial remission; and mixed personality 
disorder, by history.  

The copy of the service memorandum indicated that the veteran 
was a good candidate for warrant officer flight training.  
The document does not offer any probative information or 
medically link the veteran's current psychiatric disability 
to military service. 

The letter from the veteran's mother described the veteran's 
childhood and what she observed of the veteran since his 
return home from service.  She stated that the events of the 
veteran's life after basic training were unclear to her and 
that the veteran "shielded [her] from most of what he had 
experienced," but that in any event the veteran was not the 
same after returning home from service.  She indicated that 
his use of Ritalin in childhood was of one month's duration 
and that her son was otherwise a normal boy.  

The veteran's testimony at the two personal hearings was 
essentially the same.  The veteran testified that his 
psychiatric problems began during service when he 
participated in a drug "sting" operation with the military 
police (MP).  The veteran stated that he was handcuffed and 
taken away by the MP's in front of his platoon, and that this 
was the most humiliating experience in his life.  Another 
emotional stressor was the fact that he was assigned to a 
unit that was on alert status.  In essence, the veteran 
asserted that the heightened stress of possibly going to war 
at any moment caused him a great deal of anxiety.  

After the hearing before the Hearing Officer, wherein the 
veteran reported being treated by Prince George's Hospital in 
1980, the RO attempted to get these records without success.  
The veteran indicated that he would provide authorizations 
for other facilities/providers, but did not do so.  

Much of the evidence which has been submitted since the last 
final determination is basically cumulative in nature and 
repetitive of facts previously considered.  For example, both 
the veteran's allegations and the fact that he has received 
extensive treatment for drug abuse and a personality disorder 
after service was of record at the time of the earlier 
determinations.  However, it is noteworthy that his earlier 
claims, including the most recent, were all denied on the 
basis that his asserted "nervous disorder" was 
characterized by military and post-service medical care 
providers as a personality disorder.  As noted above, 
personality disorders are not disabilities for which service 
connected compensation benefits can be paid.  Recently 
submitted evidence shows diagnoses of acquired psychiatric 
illness, such as bipolar disorder and dysthymia.  These are 
considered to be disabilities under the law and regulations 
governing the award of service connected compensation.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  In 
other words, the evidence is new and material.  38 C.F.R. 
§ 3.156.  

Well-Grounded

As the veteran's claim has now been reopened, the Board must 
now determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the 
reopened claim is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Elkins v. West, 12 Vet. App. 209 
(1999).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).

The veteran cannot meet his initial burden of submitting a 
well-grounded claim by relying on his own assertions and 
opinions regarding determinative medical issues.  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993);  See also Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

In this case, the evidence shows treatment in service for 
psychiatric symptoms, albeit they were considered to be due 
to a personality disorder.  The veteran has continued to 
exhibit psychiatric symptoms, often associated in the record 
with the use of drugs, and recently has been diagnosed as 
having bipolar disorder and dysthymia.  However no acquired 
psychiatric disorder has been linked by a competent medical 
professional to service.  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required to establish a well-grounded 
claim.  See Grottveit, supra.  Such is lacking in this case 
and, therefore, the claim for service connection for a 
nervous disorder is denied as not well-grounded.  


Service Connection for
PTSD

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1998); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Additionally, VA regulations require 
three elements to establish service connection for PTSD:  
medical evidence establishing a clear diagnosis of the 
condition; credible evidence that an inservice stressor 
occurred; and a link, established by medical evidence, 
between the current symptoms and the inservice stressor.  If 
a claimed inservice stressor is related to combat, service 
records showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (1998); see also 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  

Additionally, the Board notes that VA regulations pertaining 
to claims of service connection for PTSD were revised.  Under 
the criteria in effect prior to March 7, 1997, the following 
regulations were in effect pertaining to PTSD.

(f)	Post-traumatic stress disorder. 
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997)

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The proposed regulations provide as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with  Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997)

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.  

As indicated above, in order to establish service connection 
for PTSD, there must be medical evidence establishing a 
diagnosis of the condition; credible evidence that an 
inservice stressor occurred; and a link, established by 
medical evidence, between the current symptoms and the 
inservice stressor.  

The evidence referable to the veteran's psychiatric disorder 
is summarized above.  In addition, there is a report of a VA 
PTSD examination, dated in September 1996, at which time the 
veteran stated that while stationed at Fort Bragg, his 
division was on alert due to the hostage crisis in Iran.  
Reportedly he developed severe anticipatory anxiety about the 
possibility that he would be needed to help rescue the 
hostages.  He was sent to the Middle East, but then returned 
to the United States after the first rescue attempt failed.  
He claimed severe flashbacks, paranoia and agitation.  The 
use of Ritalin, during childhood and adulthood was noted.  On 
examination the veteran was alert, oriented, dysphoric at 
times, restless and agitated.  Insight and judgment were 
questionable.  It was the examiner's impression that the 
anxiety which the veteran had developed was the result of the 
use of stimulants.  The diagnoses were substance induced 
anxiety with generalized anxiety, substance abuse disorder in 
partial remission and mixed personality disorder, by history.  

In the instant case, the veteran has failed to satisfy the 
first of the criteria listed above in order to grant service 
connection.  While the veteran contends that he currently has 
PTSD, he has presented no medical evidence to support this 
lay assertion.  In fact, the veteran testified at the 
personal hearing before the undersigned in June 1999 that no 
one had ever diagnosed him with PTSD.  On review of the 
evidentiary record, the Board finds no competent medical 
evidence that the veteran currently has PTSD.  Furthermore, 
the veteran, as a lay person, is not competent to offer an 
opinion regarding the question of medical causation.  
Espiritu.  

Therefore, in the absence of competent medical evidence 
showing that the veteran has PTSD at present which is 
attributable to service, the Board finds that a well-grounded 
claim has not been submitted.  Grottveit.  


ORDER

Inasmuch as new and material evidence has been submitted, the 
claim of service connection for a psychiatric disorder is 
reopened.  To this extent the appeal is allowed.  

The claim for service connection for a psychiatric disorder 
is not well-grounded;  the appeal to this extent is denied.  

As a well-grounded claim of service-connection for PTSD has 
not been presented, the appeal is denied.  



			
	N. R. Robin
	Member, Board of Veterans' Appeals



 

